DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Publication No. 2020/0105649 A1; hereinafter Lin) in view of Lee et al. (U.S. Publication No. 2021/0286235 A1; hereinafter Lee)
	With respect to claim 1, Lin discloses a multi-color temperature and multi-channel epoxy molding compound (EMC) bracket structure, comprising a metal substrate [12]; more than three pads, arranged on a periphery of the metal substrate (See Figure 3, 4 and 7), wherein the pads are used as multi-block electrodes of the metal substrate; a cup-shaped insulating resin dam [20] (See Figure 4; outer edge of [20]), located on the metal substrate, wherein part of the pad is located inside the insulating resin dam, and another part of the pad is located outside the insulating resin dam (See Figure 4, linking bridge elements of pads exposed to the outside); at least one resin partition [20], arranged inside the insulating resin dam to divide the metal substrate into multiple areas (See Figure 4); multiple LED chip circuits, respectively arranged in the areas, the LED chip circuit comprising a plurality of LED chips [30], wherein first one and last one of the multiple LED chips are connected to two of the three pads (See Figure 7), and adjacent two of the multiple LED chips are connected by wiring (See Figure 7; connected via pad); wherein spaces inside the cup-shaped insulating resin dam with respective to the LED chip circuits are encapsulated by transparent layers [40] respectively, and the fluorescent layer is located on the LED chip.

	In the same field of endeavor, Lee teaches at least one white resin partition, arranged inside the insulating resin dam to divide the metal substrate into multiple areas (See ¶[0181-0182]); and wherein the encapsulating transparent layers are fluorescent layers (see Figure 5; [121d] phosphors).	The implementation of white resin partitions allows for higher reflectance for increased light emission. Furthermore, by implementing fluorescent layers as taught by Lee, control the color output of the light emitting device becomes more efficient (See Lee ¶0003] and ¶[0198]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Lin and Lee discloses wherein a number of the pads is four, and the four pads are located at four corners of the metal substrate, and among the four pads, two pads on a side of a separated island are used as multi-block negative electrodes, and the remaining two pads are used as multi-block positive electrodes (See Lin Figure 3,4, and 7)
	With respect to claim 3, the combination of Lin and Lee discloses wherein two white resin partitions are arranged inside the insulating resin dam, to divide the metal substrate into three areas for arranging different LED chip circuits (See Figure 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (U.S. Publication No. 2019/0067170 A1) discloses a multiple light emitting device.
Lin et al. (U.S. Publication No. 2021/0050333 A1) discloses a multiple light emitting device
Shi et al. (U.S. Publication No. 2021/0050473 A1) discloses a multiple light emitting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818